



CONFIDENTIAL
        
August [__], 2017
Dear [Name],


As you know, Tesco Corporation (the “Company”) has entered into an Arrangement
Agreement with Nabors Industries Ltd. (the “Buyer”), whereby the Buyer would
acquire all of the outstanding shares of common stock of the Company (the
“Transaction”). In order to ensure your continued dedication and efforts during
this time of transition, and particularly in light of the criticality of your
role with the Company, you are being granted the retention incentive set forth
in this letter (this “Letter”).


1.
Bonus Payment



Subject to the other provisions of this Letter, if you remain employed by the
Company from the date hereof through the 30th day following the closing of the
Transaction (the “Retention Date”) then, within 30 days following the Retention
Date, the Company will pay you an amount equal to $[____], less all applicable
taxes and withholdings (the “Retention Payment”).


Notwithstanding the immediately preceding paragraph, but subject to the other
provisions of this Letter (including, but not limited to, the immediately
following paragraph), if your employment with the Company is terminated by the
Company without Cause (but other than as a result of your death or disability)
after the closing of the Transaction but prior to the occurrence of the
Retention Date, then, within 60 days following the date of such termination, the
Company will pay you the Retention Payment. Notwithstanding anything in this
Letter to the contrary, in no event will you receive the Retention Payment if
(a) you resign from employment with the Company or (b) your employment with the
Company is terminated by the Company for Cause.


Notwithstanding anything in this Letter to the contrary, as a condition
precedent to your right to receive the Retention Payment as a result of, or in
connection with, a termination without Cause (as described above), you must
execute and deliver to the Company an effective general release of all claims in
favor of the Company and the Buyer, in a form specified by the Buyer and the
Company (with all periods for revocation therein having previously expired),
within 59 days following the date of such termination.


For the purposes of this Letter, “Cause” means your (a) commission of (i) any
felony, or (ii) any act involving dishonesty, fraud, or other misconduct that
could reasonably be expected to result in material harm to the Company or any of
its affiliates, (b) willful failure to perform your duties, or (c) material
violation of the terms and conditions of your employment (including, without
limitation, if applicable, your employment agreement, your restrictive covenant
agreement with the Company or any of its affiliates, this Letter, and Company
policy) (and, if applicable, any policy of the Buyer).





--------------------------------------------------------------------------------





2.     Confidentiality


The contents of this Letter are highly confidential. If you would like to
discuss its terms, you may speak with [Company contact]. You may disclose the
contents of this Letter to your immediate family (and, as necessary, to legal
counsel, tax authorities or your personal financial advisors), subject to each
such person’s or entity’s obligation to maintain the confidentiality of this
Letter. However, if the contents of this letter are disclosed or if the Company
reasonably believes that the contents of this Letter have been disclosed to any
other third party, whether by you or by any person or entity to whom you have
previously disclosed the contents of this Letter (as contemplated above), or if
any breach of the confidentiality of this Letter occurs, you may be subject to
the Company’s formal disciplinary procedure, the terms of this Letter may be
rendered null and void, and no payments will be made to you pursuant to this
Letter.


3.
Other Terms & Conditions



Except as otherwise set forth herein, this Letter constitutes the entire
agreement between you and the Company with respect to the specific subject
matter hereof, and supersedes all prior agreements and understandings relating
to the specific subject matter hereof. The payment described in this Letter is a
one-time payment. This Letter does not constitute an employment agreement; your
employment with the Company is at-will and may be terminated at any time for any
reason or no reason.
  
This Letter may only be amended or terminated by the parties in writing, signed
by the parties hereto.


Except as otherwise provided herein or by applicable law: (a) none of your
rights or interests under this Letter will be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise,
including, without limitation, by execution, levy, garnishment, attachment,
pledge or in any other manner; and (b) no attempted assignment or transfer
thereof will be effective.


If any provision of this Letter is held invalid or unenforceable, such
invalidity or unenforceability will not affect any other provisions hereof, and
this Letter will be construed and enforced as if such provisions had not been
included. This Letter will inure to the benefit of and be binding upon the
heirs, executors, administrators, successors and assigns of the parties,
including, without limitation, any successor to the Company.


This Letter’s headings and captions are provided for reference and convenience
only, and will not be employed in the construction of this Letter.


This Letter will be governed by and construed and enforced according to the laws
of Alberta, without regard to conflicts of laws principles thereof. The parties
agree that the provincial and federal courts located in Calgary, Alberta will
have exclusive jurisdiction in any action, suit or proceeding based on or
arising out of this Letter and the parties hereby: (a) submit to the personal
jurisdiction of such courts; (b) consent to service of process in connection
with any action, suit or proceeding; (c) agree that venue is proper and
convenient in such forum; and (d) waive any other requirement (whether imposed
by statute, rule of court or otherwise) with respect to personal jurisdiction,
subject matter jurisdiction, venue, or service of process.


2

--------------------------------------------------------------------------------





All payments pursuant to this Letter will be reduced by applicable tax and other
withholding, and will be subject to applicable tax reporting, as determined by
the Company.


[Remainder of page intentionally left blank]










3

--------------------------------------------------------------------------------





Please sign and return one copy of this Letter to confirm your receipt,
understanding and agreement with the terms of this Letter.




Yours sincerely,
on behalf of the Company




…………………………………….
[Name]
[Title]


…………………………………….
Date




I confirm my receipt, understanding and agreement with the terms of this Letter.




…………………………………….
[Name]


…………………………………….
Date




4